                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



MICHAEL XAVIER BELL,                         Case No.: 2:17-cv-0063 MCE CKD P

               Plaintiff,

       v.

MICHAEL MARTEL, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                      /

Michael Xavier Bell, 5488643/T-43037, a necessary and material witness in a settlement
conference in this case on August 1, 2019, is confined in California Institution for Men (CIM), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Kendall J. Newman, by video conference from CIM, to the U. S.
District Court, Courtroom #25, 501 I Street, Sacramento, California 95814, on Thursday, August
1, 2019 at 9:00 a.m.
                               ACCORDINGLY, IT IS ORDERED that:
    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
        commanding the Warden to produce the inmate named above, by video conference, to
        participate in a settlement conference at the time and place above, until completion of the
        settlement conference or as ordered by the court.

   2. The CDCR CIM Transportation Department will provide same day transportation service
      of the inmate to and from the county jail.

   3. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   4. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
      prison no less than two days prior to the settlement conference that the prison’s video-
      conference equipment will connect to the court’s system. Any difficulties shall
      immediately be reported to Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

               WRIT OF HABEAS CORPUS AD TESTIFICANDUM
To: Warden, CIM, P.O. Box 3100, Chino, California 91708:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by video conference, until completion of the settlement conference or
as ordered by the court.
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: June 20, 2019
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
